Reasons for Allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Applicant’s claimed invention regards a head mounted device (HMD) with optical elements between the display and the user’s eye. Applicant’s claim 1 specifically claims that there are five lens elements with specific focal lengths. Applicant defines the local limitations as followings. 
-4.00 ≤ f2/fw ≤ -.50			(1);
0.35 ≤ f34/f2 				(2);
-10.00 ≤ f5/fw ≤ 0.20			(3); and
0.10 ≤ fd/fw ≤ 0.50			(4).
Applicant specifically describes that f2 is the focal length of the second lens, f34
is the focal length of the focal length of the third lens f3 and fourth lens f4, f5 is the focal length of the fifth element, fw is the focal length of the whole system, and fd is the back focal length from the display of the optical system to the fifth lens. Examiner conducted search to find these focal length limitations within an optical system, not necessarily limiting to the applications of optical systems in HMD devices. However, Examiner could not find prior arts that would teach these specific requirements of the optical system discussed above.
	Followings are the most relevant prior arts from the search. All of the following prior arts teach five or more lens elements with varying focal lengths. However, none of these prior arts teach the focal lengths claimed by Applicant in claim 1 as discussed above.

	Bietry et al (PGPUB 2017/0371173 A1)
	Watanabe (PGPUB 2016/0320619 A1)
	Yamamoto (PGPUB 2015/0036229 A1)
	Kodama et al (PGPUB 2003/0067776 A1)
	Osawa et al (USPAT 5,659,424)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/SANGHYUK PARK/Primary Examiner, Art Unit 2691